 


109 HRES 1045 EH: Providing for consideration of motions to suspend the rules.
U.S. House of Representatives
2006-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 1045 
In the House of Representatives, U. S.,

September 28, 2006
 
RESOLUTION 
Providing for consideration of motions to suspend the rules. 
 
 
That it shall be in order at any time through the legislative day of September 29, 2006, for the Speaker to entertain motions that the House suspend the rules. The Speaker or his designee shall consult with the Minority Leader or her designee on the designation of any matter for consideration pursuant to this resolution. 
 
Karen L. HaasClerk.
